Case 8:21-cv-00561-DOC-ADS Document 9 Filed 04/27/21 Page 1 of 2 Page ID #:30



  1   FARAH LAW, P.C.
      Neda Farah (State Bar No. 269819)
  2   265 S. Doheny Dr.
  3   Suite 102
      Beverly Hills, California 90211
  4   Telephone: 310-666-3786
      Facsimile: 775-261-1726
  5   E-Mail: neda@nedafarahlaw.com
      Attorney for the Plaintiff
  6

  7                               UNITED STATES DISTRICT COURT
  8                              CENTRAL DISTRICT OF CALIFORNIA

  9    MATTHEW SMITH,                                 Case No. 8:21-cv-00561-DOC-ADS

 10                       Plaintiff,

 11           v.                                      NOTICE OF SETTLEMENT

 12
       UNITED AUTO CREDIT
 13    CORPORATION,

 14                       Defendant.

 15
             NOTICE IS HEREBY GIVEN that Plaintiff, Matthew Smith, and Defendant, United Auto
 16

 17   Credit Corporation, have reached a settlement of the above-captioned action. Plaintiff anticipates

 18   filing a voluntary dismissal of this case, with prejudice, pursuant to Rule 41(a)(1) of the Federal

 19   Rules of Civil Procedure, within forty-five (45) days.
 20
      DATED this 27th day of April, 2021.                   Respectfully Submitted,
 21

 22                                                           /s/ Neda Farah
                                                            Neda Farah
 23                                                         FARAH LAW, P.C.
                                                            265 S. Doheny Dr., Suite 102
 24                                                         Beverly Hills, CA 90211
 25                                                         (310) 666-3786 (phone)
                                                            (775) 261-1726 (fax)
 26                                                         neda@nedafarahlaw.com
                                                            Attorney for Plaintiff, Matthew Smith
 27

 28
                                                        1
Case 8:21-cv-00561-DOC-ADS Document 9 Filed 04/27/21 Page 2 of 2 Page ID #:31



  1                                      CERTIFICATE OF SERVICE

  2         The undersigned hereby certifies that a true and accurate copy of the foregoing Notice of
  3   Settlement is being filed electronically with the United States District Court for the Central District
  4
      of California on this 27th day of April, 2021. Notice of this filing will be transmitted to all counsel
  5
      of record via the Court’s CM/ECF system.
  6

  7                                                           /s/ Neda Farah
  8                                                          Neda Farah
                                                             FARAH LAW, P.C.
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                         2
